DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on July 02, 2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “the model” in line 9. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which model the term is referring to. For examination purposes the limitation “the model” will be treated as “a raw model”. The examiner suggests to clarify the difference between “the model” to rectify the issue.

Claims 18-20 which are dependent to claim 17, are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tulasi (US 2018/0091474 A1) in view of Kolbitsch et al. (2014/0317735 A1).

In regards to claim 1, Tulasi discloses a method for generating models configured to label firewall rules, the method comprising: 
receiving, by the one or more processors, first feedback from a first remote computing device of the plurality of remote computing devices (Tulasi, Para. 0004, the ranking value may identify a quantity of times that the firewall rule has been applied to the packets received by the device and Para. 0021, Firewall device 210 may include one or more devices (e.g., one or more traffic transfer devices) capable of processing and/or transferring traffic between endpoint devices), the first remote computing device associated with a first organization of the different organizations, wherein the first feedback is generated via training of the raw model by the first remote computing device based on a training data associated with a firewall of the first organization (Tulasi, Para. 0048, Firewall device 210 may train the model using a first training set of match condition values and ranking values, or using a second training set of match condition values and training values and Para. 0016, a source Internet Protocol (IP) address, a destination IP address, a source network port, a destination network port, a protocol, etc.), matches a match condition value of a firewall rule);
 modifying, by the one or more processors, the one or more parameters based on the first feedback to product an updated model (Tulasi, Para. 0052, firewall device 210 may compute a calibration ranking value of a firewall rule, and may perform a comparison of the calibration ranking value to a known ranking value of the firewall rule. Based on performing the comparison, firewall device 210 may modify the preliminary rules and/or operations of the model); and
Tulasi fails to discloses generating, by one or more processors, a raw model having one or more parameter values configured to label inputs with a first action or a second, the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall;
transmitting, by the one or more processors, the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations; 
transmitting, by the one or more processors, the updated model to the plurality of remote computing devices.  
However, Kolbitsch teaches Tulasi fails to discloses generating, by one or more processors, a raw model having one or more parameter values configured to label inputs with a first action or a second action (Kolbitsch, Para. 0037, a traffic model 350 may be generated for traffic known to be malicious network activity by identifying characteristics of the network traffic; note malicious network activity which can interpret as a first action or a second action and a traffic model which can interpret as a raw model), the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall (Kolbitsch, Para. 0055, a monitor 140 adds a traffic model to a catalog of traffic models responsive to a determination that a set of network packets comprise suspected malicious network activity; note monitor 140 which can interpret as a Firewall);
transmitting, by the one or more processors, the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations (Kolbitsch, Para. 0026, the monitor 140 may compare the contents or routing behavior of communications between the host 120 and a remote endpoint 130 n with the traffic models in the catalog); 
transmitting, by the one or more processors, the updated model to the plurality of remote computing devices (Kolbitsch, Para. 0054, the monitor 140 adds a model generated based on packet data in the collected set of data packets to the catalog of traffic models characterizing malicious network activity responsive to the determination in step 434 based on comparing routing data to the watch-list of endpoints associated with malicious network activity; note routing data to the watch-list of endpoints which can interpret as transmitting the updated model).  
Tulasi and Kolbitsch are both considered to be analogous to the claim invention because they are in the same field of generating by a firewall device an updated model based on the feedback and distribute the updated model to the other endpoints. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Tulasi to incorporate the teachings of Kolbitsch to include generating, by one or more processors, a raw model having one or more parameter values configured to label inputs with a first action or a second action (Kolbitsch, Para. 0037), the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall (Kolbitsch, Para. 0055);
transmitting, by the one or more processors, the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations (Kolbitsch, Para. 0026); 
transmitting, by the one or more processors, the updated model to the plurality of remote computing devices (Kolbitsch, Para. 0054). Doing so would aid monitoring network traffic comprising one or more data packets, collecting a set of data packets from the network traffic, comparing a destination endpoint for at least one data packet in the collected set of data packets to one or more network endpoints in a watch-list of network endpoints, and determining, responsive to the comparing, that the collected set of data packets comprise malicious network activity (Kolbitsch, Para. 0006).

In regards to claim 2, the combination of Tulasi and Kolbitsch teaches the method of claim 1, further comprising: receiving, by the one or more processors, second feedback from a second remote computing device of the plurality of remote computing devices (Tulasi, Para. 0004, the ranking value may identify a quantity of times that the firewall rule has been applied to the packets received by the device and Para. 0021, Firewall device 210 may include one or more devices (e.g., one or more traffic transfer devices) capable of processing and/or transferring traffic between endpoint devices), the second remote computing device associated with a second organization of the different organizations, wherein the second feedback is generated via training of the raw model by the second remote computing device training data associated with a firewall of the second organization; and modifying (Tulasi, Para. 0048, Firewall device 210 may train the model using a first training set of match condition values and ranking values, or using a second training set of match condition values and training values and Para. 0016, a source Internet Protocol (IP) address, a destination IP address, a source network port, a destination network port, a protocol, etc.), matches a match condition value of a firewall rule), by the one or more processors, the one or more parameters based on the second feedback to product the updated model (Tulasi, Para. 0054, parameters (e.g., R0, M0, M1, etc.) may be determined and/or modified (e.g., refined) by performing a linear regression analysis based on match counts associated with the match condition values, and based on the ranking values of the set of implemented firewall rules).  

In regards to claim 3, the combination of Tulasi and Kolbitsch teaches the method of claim 2, further comprising: aggregating the first feedback and the second feedback; and 100501223.136ACNT.P0013US/1001124164(D20-171/04133-PR-US)calculating modified parameter values based on the aggregating, wherein the one or more parameter values are modified based on the aggregating of the first feedback and the second feedback (Tulasi, Para. 0068, assume that the model is represented by a formula for determining ranking values of unimplemented (new) firewall rules. Here, the formula is shown as: (SIP packet count) *−0.25+(DIP packet count) *−0.25+(SIP packet count) *(DIP packet count) *0.025+12.5=Predicted firewall rule ranking value).  

In regards to claim 4, the combination of Tulasi and Kolbitsch teaches the method of claim 2, further comprising applying weights to the first feedback and the second feedback, wherein the one or more parameter values are modified based on the weights applied to the first feedback and the second feedback (Tulasi, Para. 0037, A ranking value, of a particular firewall rule, may be determined based on a quantity of times that the particular firewall rule has been applied to a packet, based on a length of time in between occasions on which the particular firewall rule is applied to a packet, based on a relative importance of network traffic to which the particular firewall rule is configured to be applied, or the like).  

In regards to claim 5, the combination of Tulasi and Kolbitsch teaches the method of claim 1, wherein the inputs to the model comprise one or more firewall rules of a firewall of the first organization, the one or more firewall rules associated with connections to one or more network resources, and wherein the first action and the second action correspond to labels applied to the firewall rules received as inputs to the model (Tulasi, Para. 0048, Firewall device 210 may train the model using a first training set of match condition values and ranking values, or using a second training set of match condition values and training values, where the first set is smaller in size than the second set).  

In regards to claim 6, the combination of Tulasi and Kolbitsch teaches the method of claim 5, wherein the first action is an allow action configured to allow a connection to one or more network resources associated with a particular firewall rule (Tulasi, Para. 0022, server device 220 may include a communication interface that allows server device 220 to receive information from and/or t information to other devices in environment 200).  

In regards to claim 7, the combination of Tulasi and Kolbitsch teaches the method of claim 5, wherein the second action is a deny action configured to prevent a connection to one or more network resources associated with a particular firewall rule (Tulasi, Para. 0022, as further shown, firewall device 210 may enforce a set of firewall rules (e.g., Rule 1, Rule 2, Rule 3, and Rule 4) to filter the packets 605).  

In regards to claim 8, the combination of Tulasi and Kolbitsch teaches the method of claim 5, wherein the first feedback does not include the one or more firewall rules (Tulasi, Para. 0072, firewall device 210 ranks Unimplemented Firewall Rule 5 based on the predicted ranking value).  

In regards to claim 9, the combination of Tulasi and Kolbitsch teaches the method of claim 1, wherein the model comprises a plurality of scores, each score indicating a confidence level associated with a label applied to an input by the model (Tulasi, Para. 0047, training a model based on the match counts and the ranking values of the one or more implemented firewall rules (block 520) and Para. 0068, the model is represented by a formula for determining ranking values of unimplemented (new) firewall rules).  

In regards to claim 10, the combination of Tulasi and Kolbitsch teaches the method of claim 1, wherein the inputs to the model comprise one or more data sources selected from the list consisting of: live network traffic flows, web traffic proxy logs, netflow data, application logs, e-commerce logging data, distributed denial of service (DDoS) attack data, anti-virus alerts, security incident tickets, or snort alerts or logs (Kolbitsch, Para. 0017, participate in a distributed denial-of-service attack, “D-DOS”).  
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Tulasi to incorporate the teachings of Kolbitsch to include wherein the inputs to the model comprise one or more data sources selected from the list consisting of: live network traffic flows, web traffic proxy logs, netflow data, application logs, e-commerce logging data, distributed denial of service (DDoS) attack data, anti-virus alerts, security incident tickets, or snort alerts or logs (Kolbitsch, Para. 0017). Doing so would aid monitoring network traffic comprising one or more data packets, collecting a set of data packets from the network traffic, comparing a destination endpoint for at least one data packet in the collected set of data packets to one or more network endpoints in a watch-list of network endpoints, and determining, responsive to the comparing, that the collected set of data packets comprise malicious network activity (Kolbitsch, Para. 0006).
In regards to claim 11, the combination of Tulasi and Kolbitsch teaches the method of claim 1, further comprising receiving a dataset comprising features of an address space, wherein the model is generated based, at least in part, on the dataset (Kolbitsch, Para. 0003, a traffic model generated based on packet data from the collected set of data packets to the catalog of traffic models for malicious network activity when the determining is based on comparing endpoint data).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Tulasi to incorporate the teachings of Kolbitsch to include comprising receiving a dataset comprising features of an address space, wherein the model is generated based, at least in part, on the dataset (Kolbitsch, Para. 0003). Doing so would aid monitoring network traffic comprising one or more data packets, collecting a set of data packets from the network traffic, comparing a destination endpoint for at least one data packet in the collected set of data packets to one or more network endpoints in a watch-list of network endpoints, and determining, responsive to the comparing, that the collected set of data packets comprise malicious network activity (Kolbitsch, Para. 0006).

In regards to claim 12, Tulasi discloses a non-transitory computer-readable storage medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform operations for generating models configured to label firewall rules, the method comprising: 
receiving first feedback from a first remote computing device of the plurality of remote computing devices (Tulasi, Para. 0004, the ranking value may identify a quantity of times that the firewall rule has been applied to the packets received by the device and Para. 0021, Firewall device 210 may include one or more devices (e.g., one or more traffic transfer devices) capable of processing and/or transferring traffic between endpoint devices), the first remote computing device associated with a first organization of the different organizations (Tulasi, Para. 0048), wherein the first feedback is generated via training of the raw model by the first remote computing device based on a training data associated with a firewall of the first organization, and wherein the first feedback does not include firewall rules of the first organization (Tulasi, Para. 0048, Firewall device 210 may train the model using a first training set of match condition values and ranking values, or using a second training set of match condition values and training values and Para. 0016, a source Internet Protocol (IP) address, a destination IP address, a source network port, a destination network port, a protocol, etc.), matches a match condition value of a firewall rule); modifying the one or more parameters based on the first feedback to product an updated model (Tulasi, Para. 0052, firewall device 210 may compute a calibration ranking value of a firewall rule, and may perform a comparison of the calibration ranking value to a known ranking value of the firewall rule. Based on performing the comparison, firewall device 210 may modify the preliminary rules and/or operations of the model); 
Tulasi fails to disclose generating a raw model having one or more parameter values configured to label inputs with a first action or a second action, the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall;
transmitting the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations; and
 transmitting the updated model to the plurality of remote computing devices.  
However, Kolbitsch teaches generating a raw model having one or more parameter values configured to label inputs with a first action or a second action (Kolbitsch, Para. 0037, a traffic model 350 may be generated for traffic known to be malicious network activity by identifying characteristics of the network traffic; note malicious network activity which can interpret as a first action or a second action and a traffic model which can interpret as a raw model), the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall (Kolbitsch, Para. 0055, a monitor 140 adds a traffic model to a catalog of traffic models responsive to a determination that a set of network packets comprise suspected malicious network activity; note monitor 140 which can interpret as a Firewall);
transmitting the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations (Kolbitsch, Para. 0026, the monitor 140 may compare the contents or routing behavior of communications between the host 120 and a remote endpoint 130 n with the traffic models in the catalog); and
 transmitting the updated model to the plurality of remote computing devices (Kolbitsch, Para. 0054, the monitor 140 adds a model generated based on packet data in the collected set of data packets to the catalog of traffic models characterizing malicious network activity responsive to the determination in step 434 based on comparing routing data to the watch-list of endpoints associated with malicious network activity; note routing data to the watch-list of endpoints which can interpret as transmitting the updated model).  
Tulasi and Kolbitsch are both considered to be analogous to the claim invention because they are in the same field of generating by a firewall device an updated model based on the feedback and distribute the updated model to the other endpoints. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Tulasi to incorporate the teachings of Kolbitsch to include generating a raw model having one or more parameter values configured to label inputs with a first action or a second action (Kolbitsch, Para. 0037), the first action and the second action corresponding to actions to be taken when a particular input is detected by a firewall (Kolbitsch, Para. 0055);
transmitting the raw model to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different organizations (Kolbitsch, Para. 0026); and
 transmitting the updated model to the plurality of remote computing devices (Kolbitsch, Para. 0054). Doing so would aid monitoring network traffic comprising one or more data packets, collecting a set of data packets from the network traffic, comparing a destination endpoint for at least one data packet in the collected set of data packets to one or more network endpoints in a watch-list of network endpoints, and determining, responsive to the comparing, that the collected set of data packets comprise malicious network activity (Kolbitsch, Para. 0006).

In regards to claim 13, the combination of Tulasi and Kolbitsch teaches the non-transitory computer-readable storage medium of claim 12, further comprising: receiving additional feedback from additional remote computing devices of the plurality of remote computing devices (Tulasi, Para. 0004, the ranking value may identify a quantity of times that the firewall rule has been applied to the packets received by the device and Para. 0021, Firewall device 210 may include one or more devices (e.g., one or more traffic transfer devices) capable of processing and/or transferring traffic between endpoint devices),
 the additional remote computing devices associated with additional organizations of the different organizations (Tulasi, Para. 0048, Firewall device 210 may train the model using a first training set of match condition values and ranking values, or using a second training set of match condition values and training values and Para. 0016, a source Internet Protocol (IP) address, a destination IP address, a source network port, a destination network port, a protocol, etc.), matches a match condition value of a firewall rule), wherein the additional feedback received from each additional organization is generated via training of the raw model based on training data specific to each additional organization; and 
modifying the one or more parameters based on the additional feedback to product the updated model (Tulasi, Para. 0054, parameters (e.g., R0, M0, M1, etc.) may be determined and/or modified (e.g., refined) by performing a linear regression analysis based on match counts associated with the match condition values, and based on the ranking values of the set of implemented firewall rules).  

In regards to claim 14, the combination of Tulasi and Kolbitsch teaches the non-transitory computer-readable storage medium of claim 13, further comprising: aggregating the first feedback and the additional feedback; and 100501223.1 38ACNT.P0013US/1001124164 (D20-171/04133-PR-US) calculating modified parameter values based on the aggregating, wherein the one or more parameter values are modified based on the aggregating of the first feedback and the second feedback (Tulasi, Para. 0068, assume that the model is represented by a formula for determining ranking values of unimplemented (new) firewall rules. Here, the formula is shown as: (SIP packet count) *−0.25+(DIP packet count) *−0.25+(SIP packet count) *(DIP packet count) *0.025+12.5=Predicted firewall rule ranking value).  

In regards to claim 15, the combination of Tulasi and Kolbitsch teaches the non-transitory computer-readable storage medium of claim 13, further comprising applying weights to the first feedback and the additional feedback, wherein the one or more parameter values are modified based on the weights applied to the first feedback and the additional feedback (Tulasi, Para. 0037, A ranking value, of a particular firewall rule, may be determined based on a quantity of times that the particular firewall rule has been applied to a packet, based on a length of time in between occasions on which the particular firewall rule is applied to a packet, based on a relative importance of network traffic to which the particular firewall rule is configured to be applied, or the like).    

In regards to claim 16, the combination of Tulasi and Kolbitsch teaches the non-transitory computer-readable storage medium of claim 12, wherein the inputs to the model comprise one or more firewall rules of a firewall of the first organization (Tulasi, Para. 0015, firewall device and/or reduce processing power used by the firewall device to check firewall rules, before the new firewall rule, that may be less likely to apply to a packet than the new firewall rule), the one or more firewall rules associated with connections to one or more network resources (Tulasi, Para. 0016, the firewall device may determine whether packet information, associated with a received packet e.g.., packet information identifying a source Internet Protocol (IP) address, a destination IP address, a source network port, a destination network port, a protocol, etc.), matches a match condition value of a firewall rule), and wherein the first action and the second action correspond to labels applied to the firewall rules received as inputs to the model (Tulasi, Para. 0016, firewall device 210 may enforce a set of firewall rules (e.g., Rule 1, Rule 2, Rule 3, and Rule 4) to filter the packets 605), the first action corresponding to an allow action configured to allow a connection to one or more network resources associated with a particular firewall rule (Tulasi, Para. 0022, server device 220 may include a communication interface that allows server device 220 to receive information from and/or t information to other devices in environment 200) and the second action corresponding to a deny action configured to prevent a connection to one or more network resources associated with a particular firewall rule (Tulasi, Para. 0022, as further shown, firewall device 210 may enforce a set of firewall rules (e.g., Rule 1, Rule 2, Rule 3, and Rule 4) to filter the packets 605).   

In regards to claim 17, Tulasi discloses a system comprising: a firewall comprising a plurality of firewall rules (Tulasi, Para. 0015, firewall device and/or reduce processing power used by the firewall device to check firewall rules, before the new firewall rule, that may be less likely to apply to a packet than the new firewall rule); a memory; and one or more processors communicatively coupled to the memory and the firewall (Tulasi, Para. 0025, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370), determine a training dataset for the raw model based on the plurality of firewall rules (Tulasi, Para. 0045, firewall device 210 may enforce a set of implemented firewall rules); train the model based on the training dataset to produce a set of parameters (Tulasi, Para. 0045, Firewall device 210 may train a model based on the match counts and the ranking values of the set of implemented firewall rules); send the set of parameters to the firewall analysis device as feedback (Tulasi, Para. 0058, adding a value of the parameter of R0, etc.) to determine the predicted ranking value of the unimplemented (new) firewall rule); receive an updated model from the firewall analysis device, the updated model comprising a set of parameters derived based at least in part on the feedback (Tulasi, Para. 0054, the parameters may be determined and/or modified (e.g., refined) by iteratively applying a machine learning algorithm based on known snatch counts and known ranking values); and configure one or more firewall rules of the firewall based on the updated model (Tulasi, Para. 0045, by training the model using the second set of match condition values and ranking values, firewall device 210 may improve accuracy of the prediction made using the model).  
Tulasi fails to disclose the one or more processors configured to: receive a raw model from a firewall analysis device.
However, Kolbitsch teaches receive a raw model from a firewall analysis device ((Kolbitsch, Para. 0026, the monitor 140 may compare the contents or routing behavior of communications between the host 120 and a remote endpoint 130 n with the traffic models in the catalog).
Tulasi and Kolbitsch are both considered to be analogous to the claim invention because they are in the same field of generating by a firewall device an updated model based on the feedback and distribute the updated model to the other endpoints. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Tulasi to incorporate the teachings of Kolbitsch to include receive a raw model from a firewall analysis device ((Kolbitsch, Para. 0026). Doing so would aid monitoring network traffic comprising one or more data packets, collecting a set of data packets from the network traffic, comparing a destination endpoint for at least one data packet in the collected set of data packets to one or more network endpoints in a watch-list of network endpoints, and determining, responsive to the comparing, that the collected set of data packets comprise malicious network activity (Kolbitsch, Para. 0006).

In regards to claim 18, the combination of Tulasi and Kolbitsch teaches the system of claim 17, wherein determining the training dataset comprises selecting one or more firewall rules from among the firewall rules, each of the one or more firewall rules selected for inclusion in the training dataset associated with a score satisfying a threshold confidence level (Tulasi, Para. 0053, firewall device 210 may determine that the predicted ranking value exceeds, does not exceed, etc. a threshold, and may not implement the new firewall rule accordingly).  

In regards to claim 19, the combination of Tulasi and Kolbitsch teaches the system of claim 17, wherein the one or more processors are configured to test the one or more firewall rules configured based on the updated model prior to adding the one or more firewall rules to the firewall (Tulasi, Para. 0053, Firewall device 210 may compare the predicted rating value to the actual ranking value, and may update the model based on comparing the predicted ranking value and the actual ranking value).  

In regards to claim 20, the combination of Tulasi and Kolbitsch teaches the system of claim 17, wherein configuring the one or more firewall rules comprises modifying one or more labels of the firewall rules based on the updated model (Tulasi, Para. 0050, based on the fit of the model, firewall device 210 may perform an action, such as modifying one or more model rules and/or increasing or decreasing the size of the training set).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Veeramachaneni et al. (US 2017/0169360 A1) teaches a method and system for training a big data machine to defend, retrieve log lines belonging to log line parameters of a system's data source and from incoming data traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496